DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 08/20/2020 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.

Response to Amendment
The Amendment filed on 07/22/2020 has been entered.  
Claims 1-2, 4, 11-12, 14 and 17 are amended.  Claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claims 1, 11, and 17 recite the limitation "the other application”.  There is insufficient antecedent basis for this limitation in the claims.  [0032] of the specification describes that the resource value transfer code may be presented in the service application.  For the purposes of examination, the Examiner will interpret this limitation as: “the service application”.

Claims 2-10, 12-16, and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi et al. (US 2015/0248664 A1 et al. hereinafter Makhdumi) in view of Bishop et al. (US 2011/0191248 A1 hereinafter Bishop), further in view of Phillips et al. (US 2014/0101036 A1 hereinafter Phillips).

Regarding Claim 1, Makhdumi teaches a method for generating a resource value transfer request ([0053] snap mobile payment procedure; [0043] produce QR code to process purchase transaction), the method comprising: 
displaying a window, the window including a selectable element for requesting a resource value transfer code ([0042]-[0043] as shown in fig. 2A, user may desire to check out items in the shopping cart; checkout webpage include option 204 (i.e., selectable element for requesting a resource value transfer code) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code to process purchase transaction);
receiving a user operation on the selectable element included in the displayed window when the service application is run in a background ([0053] fig. 4A shows the snap mobile payment procedure; the user 401 provide input into the client 402 indicating the desire to purchase product/ check out items in virtual shopping cart; [0042]-[0043] as shown in fig. 2A, user may desire to check out items in the shopping cart; checkout webpage (i.e., service application) include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code including information on the items in ; 
generating a resource value transfer code request instruction in response to the received operation on the selectable element ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0042]-[0043] checkout webpage include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, generating resource value transfer code request instruction in response to the received user operation on the selectable element); 
obtaining the resource value transfer code corresponding to the resource value transfer code request instruction when the service application detects the resource value transfer code request instruction ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0063] merchant server provide QR code to the client; [0063] the client obtain and display the QR code; [0042] checkout webpage (i.e., service application) include option 204 to pay for purchase using snap mobile payment; [0042] , the resource value transfer code including resource value transfer information ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0043] QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction); 
modifying a display configuration parameter of the displayed window including the selectable element for display of the resource value transfer code ([0063] the client obtain and display the QR code; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the display window including the selectable element/ 204 shown in fig. 2A modified/ faded in order to display the QR code as shown in fig.2B) and 
displaying the resource value transfer code within the modified displayed window and concurrently with the display interface of the other application (based on the 112(b) discussion above, this limitation is interpreted as: displaying the resource value transfer code within the modified displayed window and concurrently with the display , the resource value transfer code being processed by a second terminal to generate the resource value transfer request ([0063] the user may utilize a user device 405 (i.e., second terminal) to capture the QR code presented by the client device for payment processing; [0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request for processing by payment network).  
However, Makhdumi fails to expressly teach wherein displaying a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application and the window is displayed concurrently with a display interface of another application. 
In the same field of endeavor, Bishop teaches a method for facilitating electronic transactions (see Abstract) wherein displaying a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application ([0067] after selecting the the window is displayed concurrently with a display interface of another application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet.  See fig. 5 – it shows the American Express Wallet window, displayed concurrently with the display interface of another application (i.e., Microsoft/ MSN)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein displaying a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application and the window is displayed concurrently with a display interface of another application, as taught by Bishop into Makhdumi.  Doing so would be desirable because it would provide a simpler user experience by making the sites easier to use as well as making the wallet and client toolbar easy to find, thereby providing a superior user experience (Bishop [0068]).  
 displaying the code in place of the selectable element.
In the same field of endeavor, Phillips teaches a method for operating mobile device to conduct transactions (see Abstract) wherein displaying the code in place of the selectable element ([0021] the consumer conducting a purchase from a remote merchant site that the consumer is browsing on a browser of a device; during the browsing on the device, the consumer choose to conduct the transaction using their mobile device and initiate the transaction by either scanning a dynamic QR code from the merchant site; [0065] in the transaction of FIG. 3, a user operating a mobile device 302 wishes to purchase item(s) from a merchant website 306; the user viewing a merchant website 306 and then interact with their mobile device 302 to complete the purchase of one or more items; user browses a merchant website 304 using a device other than the user's mobile device 302; user selects one or more items to purchase and the merchant website displays a code (such as a QR code). See fig. 3 – it shows when the user choose to conduct the transaction using their mobile device/ Pay with mobile option (i.e., selectable element) on merchant website 306, the QR code displayed on the same merchant website/ in place of selectable element). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein displaying the code in place of the selectable element, as taught by Phillips into Makhdumi and Bishop.  Doing so would be desirable because it would allow for increased convenience in remote transactions, including those involving a mobile device (Phillips [0008]).

Claim 2, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Phillips further teaches wherein the modifying comprises: updating a display state of the window according to the modified display configuration parameter to change a size or a position of the displayed window ([0065] in the transaction of FIG. 3, a user operating a mobile device 302 wishes to purchase item(s) from a merchant website 306; the user viewing a merchant website 306 and then interact with their mobile device 302 to complete the purchase of one or more items; user browses a merchant website 304 using a device other than the user's mobile device 302; user selects one or more items to purchase and the merchant website displays a code (such as a QR code). See fig. 3 – it shows when the user choose to conduct the transaction using their mobile device/ Pay with mobile option on merchant website 306, the QR code displayed on the same merchant website and the display state of the window including the selectable element is updated to change the position of the displayed window).  

As to dependent Claim 3, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 2.  Bishop further teaches wherein the window is generated by using a corresponding view adding interface of a window management type provided by a system of the first terminal, the window modifies the display configuration parameter by using a view update interface provided by the system, and the window is removed by using a view removal interface provided by the system ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as 

As to dependent Claim 4, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Bishop further teaches wherein obtaining an independent window presentation interface and delivering information corresponding to the service application to the independent window presentation interface and generating, according to the independent window presentation interface, the window that is displayed independent of the service interface and that corresponds to the service application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5 – thus,  an independent window presentation interface is obtained; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet; when the user indicates a desired purchase at a merchant site 702, the checkout interface 802 of the digital wallet displayed; much of the information the user would normally have to enter at the merchant check out is pre-filled in the digital wallet check out window – thus, displaying window independent of the service interface and that corresponds to the service application.  See fig. 5).  

As to dependent Claim 5, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Makhdumi further teaches wherein sending the resource value transfer code request instruction to a management server that generates the corresponding resource value transfer code according to the resource value transfer code request instruction and returns the resource value transfer code ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0041] user shopping online via a web browser executing on a client device; user may activate user interface element on the website to initiate shopping checkout and payment; the client displaying the online shopping website provide message to a server of the merchant (i.e., management server) to initiate secure transaction processing; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, sending the request to a management server that generates the corresponding resource value transfer code/ QR code according to the resource value transfer code request instruction and returns the resource value transfer code).  

As to dependent Claim 6, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Makhdumi further teaches wherein the resource value transfer request includes the resource value transfer information and the resource value transfer information is sent to a resource value transfer server to complete resource value transfer ([0056] the QR code embody product information, merchant information in the cart as well as merchant information for the payment network (i.e., resource value transfer server) to process purchase transaction – thus, the QR code includes resource value transfer information; [0046] upon obtaining a snapshot of the merchant-product QR code, the user’s smartphone may extract the data stored within the QR code and utilize the account for the user’s virtual wallet for processing by a payment network; upon completion of payment transaction processing, the merchant website provide purchase receipt to the user – thus, the resource value transfer information sent to a resource value transfer server to complete resource value transfer).  

As to dependent Claim 7, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Makhdumi further teaches wherein the resource value transfer information includes a resource value transfer application category and a user identifier having a to-be-transferred resource value ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0065] QR code includes purchasing coupon, offer, invoice, personal payment from another virtual wallet, etc.; [0043] QR code including information on the items in the cart as well as merchant information (i.e., application category) for the payment network to process purchase transaction; [0046] upon obtaining a snapshot of the merchant-product QR code, the user’s smartphone may extract the data stored within the QR code and utilize the account for the user’s virtual wallet for processing by a payment network; [0039] QR 

As to dependent Claim 8, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Makhdumi further teaches wherein the resource value transfer code includes certain timeliness, ensuring security of a resource value transfer process and preventing the resource value transfer code from being broadcast ([0082] merchant server generate QR code embodying product information as well as merchant information required by a payment network to process purchase transaction; generate a custom, user-specific data structure having time-limited validity period).  

As to dependent Claim 9, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Makhdumi further teaches wherein the resource value transfer code is a graphic code or text code that may restore an encoded character and that is obtained by encoding a character, and the graphic code includes a two-dimensional code and a barcode ([0044] QR code (i.e., resource value transfer code) include data formatted according to XML; [0084] the client device may decode the QR code to extract the information embedded in the QR code; [0054] the merchant server generate QR code using XML data; generate QR code, 2-dimensional barcode).  

As to dependent Claim 10, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 1.  Makhdumi further teaches wherein the second terminal parses the resource value transfer code to obtain the resource value transfer information and generates the resource value transfer request based on the resource value transfer information ([0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request (i.e., resource value transfer request) for processing by payment network; [0084] the client device may decode the QR code to extract the information embedded in the QR code – thus, parsing the resource value transfer code and generating the resource value transfer request based on the resource value transfer information).  

Regarding Claim 11, Makhdumi teaches a first terminal ([0053] a user may desire to purchase product from a merchant online site; user communicate with merchant server via a client such as personal computer, mobile device, point-of-sale terminal, etc. (i.e., first terminal)), the first terminal comprising: 
a memory ([0136] computer include CPU to process information/ data instruction in memory); and 
circuitry coupled to the memory ([0136] CPU process data instructions stored in memory) and configured to 
display a window, the window including a selectable element for requesting a resource value transfer code ([0042]-[0043] as shown in fig. 2A, user may desire to check out items in the shopping cart; checkout webpage include option 204 (i.e., selectable element for requesting a resource value transfer code) to pay for purchase 
receive a user operation on the selectable element included in the displayed window when the service application is run in a background ([0053] fig. 4A shows the snap mobile payment procedure; the user 401 provide input into the client 402 indicating the desire to purchase product/ check out items in virtual shopping cart; [0042]-[0043] as shown in fig. 2A, user may desire to check out items in the shopping cart; checkout webpage (i.e., service application) include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction),
generate a resource value transfer code request instruction in response to the received operation on the selectable element ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0042]-[0043] checkout webpage include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, generating resource value , 
obtain the resource value transfer code corresponding to the resource value transfer code request instruction when the service application detects the resource value transfer code request instruction ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0063] merchant server provide QR code to the client; [0063] the client obtain and display the QR code; [0042] checkout webpage (i.e., service application) include option 204 to pay for purchase using snap mobile payment; [0043] upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, the resource value transfer code is obtained when the merchant webpage detects the resource value transfer code request instruction (which is generated based on the user selecting snap payment option)), the resource value transfer code including resource value transfer information ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0043] QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction), 
modify a display configuration parameter of the displayed window including the selectable element for display of the resource value transfer code ([0063] the client obtain and display the QR code; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the display window including the selectable element/ 204 shown in fig. 2A modified/ faded in order to display the QR code as shown in fig.2B) and 
display the resource value transfer code within the modified displayed window and concurrently with the display interface of the other application (based on the 112(b) discussion above, this limitation is interpreted as: displaying the resource value transfer code within the modified displayed window and concurrently with the display interface of the service application; [0063] the client obtain and display the QR code; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the QR code displayed within the modified displayed window and concurrently with the webpage/ service interface of the service application), the resource value transfer code being processed by a second terminal to generate the resource value transfer request ([0063] the user may utilize a user device 405 (i.e., second terminal) to capture the QR code presented by the client device for payment processing; [0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR 
However, Makhdumi fails to expressly teach wherein display a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application and the window is displayed concurrently with a display interface of another application. 
In the same field of endeavor, Bishop teaches a method for facilitating electronic transactions (see Abstract) wherein display a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet.  See fig. 5 – it shows the American Express Wallet window, which is independent of the service application (i.e., Microsoft/ MSN), being displayed in response to selecting digital wallet icon) and the window is displayed concurrently with a display interface of another application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein display a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application and the window is displayed concurrently with a display interface of another application, as taught by Bishop into Makhdumi.  Doing so would be desirable because it would provide a simpler user experience by making the sites easier to use as well as making the wallet and client toolbar easy to find, thereby providing a superior user experience (Bishop [0068]).  
However, Makhdumi and Bishop fail to expressly teach wherein display the code in place of the selectable element.
In the same field of endeavor, Phillips teaches a method for operating mobile device to conduct transactions (see Abstract) wherein display the code in place of the selectable element ([0021] the consumer conducting a purchase from a remote merchant site that the consumer is browsing on a browser of a device; during the browsing on the device, the consumer choose to conduct the transaction using their mobile device and initiate the transaction by either scanning a dynamic QR code from the merchant site; [0065] in the transaction of FIG. 3, a user operating a mobile device 302 wishes to purchase item(s) from a merchant website 306; the user viewing a merchant website 306 and then interact with their mobile device 302 to complete the purchase of one or more items; user browses a merchant website 304 using a device 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein display the code in place of the selectable element, as taught by Phillips into Makhdumi and Bishop.  Doing so would be desirable because it would allow for increased convenience in remote transactions, including those involving a mobile device (Phillips [0008]).

As to dependent Claim 12, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 11.  Phillips further teaches wherein the modifying comprises: updating a display state of the window according to the modified display configuration parameter to change a size or a position of the displayed window ([0065] in the transaction of FIG. 3, a user operating a mobile device 302 wishes to purchase item(s) from a merchant website 306; the user viewing a merchant website 306 and then interact with their mobile device 302 to complete the purchase of one or more items; user browses a merchant website 304 using a device other than the user's mobile device 302; user selects one or more items to purchase and the merchant website displays a code (such as a QR code). See fig. 3 – it shows when the user choose to conduct the transaction using their mobile device/ Pay with mobile option on merchant website 306, the QR code displayed on the same merchant website and the display the resource value transfer code in the window having the updated display state ([0043] upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the display state of the window shown in fig. 2A updated by modifying the display configuration parameter of the window and the QR code displayed in the window having the updated display state as shown in fig. 2B).  

As to dependent Claim 13, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 11.  Bishop further teaches wherein obtain an independent window presentation interface, deliver information corresponding to the service application to the independent window presentation interface and generate, according to the independent window presentation interface, the window that is displayed independent of the service interface and that corresponds to the service application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5 – thus,  an independent window presentation interface is obtained; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet; when the user indicates a desired purchase at a merchant site 702, the checkout interface 802 of the digital wallet displayed; much of the information the user would   

As to dependent Claim 14, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 12.  Bishop further teaches wherein the window is generated by using a corresponding view adding interface of a window management type provided by a system of the first terminal, the display configuration parameter of the window modified by using a view update interface provided by the system, and the window is removed by using a view removal interface provided by the system ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0070] as shown in fig. 6, when the user selects shopping directory button, the toolbar expanded .  See figs. 5 and 6 - it shows the American Express Wallet window 502 being added, the configuration parameter of the window modified/ expanded and it shows the “x” button which can be used to remove the window).  

As to dependent Claim 15, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 11.  Makhdumi further teaches wherein send the resource value transfer code request instruction to a management server that generates the corresponding resource value transfer code according to the resource value transfer code request instruction and returns the resource value transfer code 

As to dependent Claim 16, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 11.  Makhdumi further teaches wherein the second terminal parses the resource value transfer code to obtain the resource value transfer information and generates the resource value transfer request based on the resource value transfer information ([0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal; [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request (i.e., resource value transfer request) for processing by payment network; [0084] the client 

Regarding Claim 17, Makhdumi teaches a system ([0028] snap mobile payment system), comprising: 
a first terminal including first circuitry ([0028] fig. 1A shows aspects of snap mobile payment based purchase transactions; [0030] user 101b checkout items stored in a virtual shopping cart on a shopping website 102b on a computing device of the user.  See fig. 1A – it shows the first terminal where online shopping cart 102b is displayed.  [0053] a user may desire to purchase product from a merchant online site; user communicate with merchant server via a client such as personal computer, mobile device, point-of-sale terminal, etc. (i.e., first terminal); [0136] computer include CPU to process information/ data instruction in memory – thus, including first circuitry) configured to 
display a window, the window including a selectable element for requesting a resource value transfer code ([0042]-[0043] as shown in fig. 2A, user may desire to check out items in the shopping cart; checkout webpage include option 204 (i.e., selectable element for requesting a resource value transfer code) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code to process purchase transaction),
receive a user operation on the selectable element included in the displayed window when the service application is run in a background ([0053] fig. 4A shows ,
generate a resource value transfer code request instruction in response to the received operation on the selectable element ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0042]-[0043] checkout webpage include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, generating resource value transfer code request instruction in response to the received user operation on the selectable element), 
obtain the resource value transfer code corresponding to the resource value transfer code request instruction when the service application detects the resource value transfer code request instruction ([0053] user provide input into the , the resource value transfer code including resource value transfer information ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0043] QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction), 
modify a display configuration parameter of the displayed window including the selectable element for display of the resource value transfer code ([0063] the client obtain and display the QR code; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See  and 
display the resource value transfer code within the modified displayed window and concurrently with the display interface of the other application (based on the 112(b) discussion above, this limitation is interpreted as: displaying the resource value transfer code within the modified displayed window and concurrently with the display interface of the service application; [0063] the client obtain and display the QR code; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the QR code displayed within the modified displayed window and concurrently with the webpage/ service interface of the service application); and 
a second terminal including second circuitry ([0028] fig. 1A shows aspects of snap mobile payment based purchase transactions; [0030] user 101b checkout items stored in a virtual shopping cart on a shopping website 102b on a computing device of the user; the website provide QR code and the user may obtain snapshot of the displayed QR code.  See fig. 1A – it shows the second terminal with the user 101b to capture the QR code; [0063] the user may utilize a user device (i.e., second terminal) to capture the QR code presented by the client device for payment processing)  configured to acquire the displayed resource value transfer code, parse the displayed resource value transfer code to obtain the resource value transfer information and generate a resource value transfer request according to the obtained resource value transfer information ([0045] user may obtain a snapshot of the QR code .  
However, Makhdumi fails to expressly teach wherein display a window that is independent of a service interface of a service application displayed on the first terminal in response to a window display request from the service application and the window is displayed concurrently with a display interface of another application.	
In the same field of endeavor, Bishop teaches a method for facilitating electronic transactions (see Abstract) wherein display a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet.  See fig. 5 – it shows the American Express Wallet window, which is independent of the service application (i.e., Microsoft/ MSN), being displayed in response to selecting digital wallet icon) and the window is displayed concurrently with a display interface of another application ([0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet.  See fig. 5 – it shows the American Express Wallet window, displayed concurrently with the display interface of another application (i.e., Microsoft/ MSN)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein display a window that is independent of a service interface of a service application displayed on a first terminal in response to a window display request from the service application and the window is displayed concurrently with a display interface of another application, as taught by Bishop into Makhdumi.  Doing so would be desirable because it would provide a simpler user experience by making the sites easier to use as well as making the wallet and client toolbar easy to find, thereby providing a superior user experience (Bishop [0068]).  
However, Makhdumi and Bishop fail to expressly teach wherein display the code in place of the selectable element.
In the same field of endeavor, Phillips teaches a method for operating mobile device to conduct transactions (see Abstract) wherein display the code in place of the selectable element ([0021] the consumer conducting a purchase from a remote merchant site that the consumer is browsing on a browser of a device; during the browsing on the device, the consumer choose to conduct the transaction using their 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein display the code in place of the selectable element, as taught by Phillips into Makhdumi and Bishop.  Doing so would be desirable because it would allow for increased convenience in remote transactions, including those involving a mobile device (Phillips [0008]).

As to dependent Claim 18, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 17.  Makhdumi further teaches a management server ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server (i.e., management server)), wherein the first circuitry of the first terminal is further configured to send the resource value transfer code request instruction to the management server, and the management server is configured to generate the corresponding resource value transfer code according to the resource value transfer code request instruction and return the resource value transfer code ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0041] user shopping online via a web browser executing on a client device; user may activate user interface element on the website to initiate shopping checkout and payment; the client displaying the online shopping website provide message to a server of the merchant to initiate secure transaction processing; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, sending the request to a management server that generates the corresponding resource value transfer code/ QR code according to the resource value transfer code request instruction and returns the resource value transfer code). 

As to dependent Claim 19, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 18.  Makhdumi further teaches a resource value transfer server [0043] QR code including information on the items in the cart as well as merchant information for the payment network (i.e., resource value transfer server) to process purchase transaction, wherein the second circuitry of the second terminal is further configured to send the resource value transfer request to the resource value transfer server ([0063] the user may utilize a user device 405 (i.e., second terminal) to ; and the resource value transfer server is configured to complete a resource value transfer according to the resource value transfer request and return a resource value transfer response to the first terminal ([0046] upon completion of processing of payment transaction by the payment network using the information provided by the user’s smart phone, the merchant website may provide purchase receipt to the user via browser application – thus, returning a resource value transfer response to the first terminal).  

As to dependent Claim 20, Makhdumi, Bishop, and Phillips teach all the limitations of Claim 17.  Makhdumi further teaches the second terminal reads, by scanning or capturing with a camera, the resource value transfer code presented by the first terminal, to obtain the resource value transfer information ([0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display (i.e., first terminal) using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s .

Response to Arguments
35 U.S.C. §103: In the remarks, applicant argues that:
Makhdumi and Bishop fail to disclose " modifying a display configuration parameter of the displayed window including the selectable element for display of the resource value transfer code in place of the selectable element," as recited in amended independent claims 1, 11, and 17.

Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lyons et al. (US 2012/0131094 A1) teaches wherein the checkout screen 120 identify the payee 103; the payer 10 may select the payment method 104, for which the payer 10 wishes to pay for the transaction; the payer 10 may initiate payment of the transaction by selecting the “pay now” button 106; Upon initiating payment, the payer 10 may be presented with the details screen 130 on the payer device 10A, as illustrated in FIG. 1D; the details screen 130 may include, for example, information relating to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/R.K./Examiner, Art Unit 2143      
/BEAU D SPRATT/Primary Examiner, Art Unit 2143